Exhibit PURCHASE AND SALE AGREEMENT by and among LINCOLN NATIONAL CORPORATION, LINCOLN NATIONAL INVESTMENT COMPANIES, INC. and MACQUARIE BANK LIMITED dated as of August 18, 2009 TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE Section 1.1 Purchase and Sale of the Shares 1 Section 1.2 Closing Deliverables 1 Section 1.3 Closing 2 Section 1.4 Net Assets Adjustment 3 Section 1.5 Certain Post-Closing Client True-Up Payments 5 Section 1.6 Performance Fee Payments 6 Section 1.7 Post-Closing Purchase Price Adjustment 7 Section 1.8 Certain Post-Closing Payments 7 ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER Section 2.1 Organization 7 Section 2.2 Authority 8 Section 2.3 No Violation 8 Section 2.4 Consents and Approvals 9 Section 2.5 Title; Capital Structure 9 Section 2.6 Subsidiaries 10 Section 2.7 Company Financial Statements; No Undisclosed Liabilities 11 Section 2.8 Absence of Certain Changes 11 Section 2.9 Material Contracts 12 Section 2.10 Base Revenue Run-Rate Schedule 13 Section 2.11 Public Funds 13 Section 2.12 Compliance with Applicable Law 15 Section 2.13 Regulatory Documents; Registrations 17 Section 2.14 Ineligible Persons 20 Section 2.15 Legal Proceedings, etc 21 Section 2.16 Employee Benefit Plans; Employee Matters 21 Section 2.17 Intellectual Property 25 Section 2.18 Insurance 27 Section 2.19 Real Estate 27 Section 2.20 Affiliate Transactions 27 Section 2.21 Brokers and Finders 28 i ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER Section 3.1 Organization 28 Section 3.2 Authority 28 Section 3.3 No Violations 28 Section 3.4 Consents and Approvals 29 Section 3.5 Ineligible Persons 29 Section 3.6 Legal Proceedings 29 Section 3.7 Investment Representations 30 Section 3.8 Sufficient Funds 30 Section 3.9 Brokers and Finders 30 ARTICLE IV COVENANTS Section 4.1 Pre-Closing Conduct of Business by the Company Group 30 Section 4.2 Client Consents 34 Section 4.3 Pre-Closing Access 38 Section 4.4 Post-Closing Access; Post-Closing Retention of Records; Etc. 39 Section 4.5 Confidentiality; Announcements 41 Section 4.6 Regulatory Matters; Third Party Consents 42 Section 4.7 Expenses 43 Section 4.8 Financial Information 43 Section 4.9 Efforts of Parties to Close 43 Section 4.10 Further Assurances 43 Section 4.11 No Solicitation 44 Section 4.12 Employee Benefits 44 Section 4.13 Delivery of Closing Revenue Run-Rate Schedule 48 Section 4.14 Section 15(f) 48 Section 4.15 Certain Pre-Closing Matters 49 Section 4.16 Notifications 51 Section 4.17 Affiliate Agreements 51 Section 4.18 IT Separation Plan; Transition Services; Real Estate and Related Assets 51 Section 4.19 Names of Members of the Company Group; Transitional Use of Certain Trademarks 54 Section 4.20 Company Group Website 55 Section 4.21 Use of Trade Performance Information 55 Section 4.22 Non-Solicitation of Company Group Employees 55 Section 4.23 APRA Regulatory Actions 56 Section 4.24 Certain Trademarks 56 ARTICLE V CONDITIONS TO THE CONSUMMATION OF THE TRANSACTION Section 5.1 Mutual Conditions 56 Section 5.2 Conditions to the Obligation of Buyer 56 Section 5.3 Conditions to the Obligation of Seller Parent and Seller 58 Section 5.4 Frustration of Closing Conditions 58 ii ARTICLE VI TERMINATION Section 6.1 Termination 59 Section 6.2 Survival after Termination 60 ARTICLE VII TAX MATTERS Section 7.1 Tax Representations 60 Section 7.2 Preparation of Tax Returns and Payment of Taxes 62 Section 7.3 Tax Refunds 63 Section 7.4 Tax Indemnification 64 Section 7.5 Tax Proceedings 66 Section 7.6 Coordination; Survival 67 Section 7.7 Transfer Taxes 67 Section 7.8 Section 338 Election 67 Section 7.9 Cooperation and Retention of Records 67 Section 7.10 Purchase Price Adjustment 68 Section 7.11 Termination of Tax Sharing Agreements 68 ARTICLE VIII INDEMNIFICATION Section 8.1 Survival of Representations, Warranties and Covenants 68 Section 8.2 Indemnification 69 Section 8.3 Indemnification Procedure 71 Section 8.4 Limitation of Liability 72 Section 8.5 Effect on Purchase Price 73 Section 8.6 Calculation of Losses 74 Section 8.7 No Duplication 74 Section 8.8 No Set-Off 75 Section 8.9 Exclusive Remedy 75 Section 8.10 Assignment of Claims 75 ARTICLE IX MISCELLANEOUS Section 9.1 Amendments; Waiver 75 Section 9.2 Entire Agreement, etc 75 Section 9.3 Interpretation 76 Section 9.4 Disclosure Schedules 77 Section 9.5 Severability 77 Section 9.6 Notices 77 Section 9.7 Binding Effect; Persons Benefiting; No Assignment 78 Section 9.8 Specific Performance 78 Section 9.9 Counterparts 78 Section 9.10 Governing Law; Venue 79 Section 9.11 WAIVER OF JURY TRIAL 79 iii Annexes Annex A –Definitions Exhibits Exhibit A –Illustrative Closing Balance Sheet Exhibit B –Transition Services Agreement Term Sheet Exhibit C –Form of the General Account Advisory Agreements Exhibit D –Certain Terms of Subleases Exhibit E –Purchase Price Adjustment Payment Amounts Exhibit F –Certain Company Group Investment Professionals Exhibit G –Outline of IT Separation Plan iv PURCHASE AND SALE AGREEMENT This PURCHASE AND SALE AGREEMENT, dated as of August 18, 2009 (this “Agreement”), is by and among Macquarie Bank Limited, an Australian corporation (“Buyer”), Lincoln National Corporation, an Indiana corporation (“Seller Parent”) and Lincoln National Investment Companies, Inc., an Indiana corporation and an indirect wholly-owned Subsidiary of Seller Parent (“Seller”).For all purposes of this Agreement, capitalized terms shall have the respective meanings set forth in Annex A hereto. W I T N E S S E T H : WHEREAS, Seller owns all of the issued and outstanding shares (the “Shares”) of common stock, par value $0.01 per share, of Delaware Management Holdings, Inc. (the “Company”); and WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to Buyer, all of the Shares, all upon the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the foregoing and subject to the terms and conditions set forth herein, and intending to be legally bound, the parties hereby agree as follows: ARTICLE I PURCHASE AND SALE Section 1.1Purchase and Sale of the Shares.Subject to the terms and conditions of this Agreement, at the Closing, (i) Buyer shall purchase from Seller, and Seller shall sell, transfer and deliver to Buyer, all of the Shares free and clear of any Encumbrances, and (ii) Buyer shall pay by Wire Transfer to Seller an amount in cash equal to (A) $320,000,000 (such amount, the “Base Purchase Price”), plus (B) the Estimated Net Assets and less (C) the Revenue Run-Rate Adjustment Amount, if any (the Base Purchase Price as adjusted pursuant to the foregoing clauses (B) and (C), the “Closing Purchase Price,” and as so further adjusted pursuant to Sections 1.4, 1.5, 1.6 and 1.7 following the Closing, the “Purchase Price”). Section 1.2Closing Deliverables. (a)At the Closing, Seller shall deliver or cause to be delivered: (i)the executed officer’s certificate required pursuant to Section 5.2(c) in form and substance reasonably satisfactory to Buyer; (ii)one or more certificates representing all of the Shares, duly endorsed in blank or accompanied by stock powers or other instruments of transfer duly executed in blank; (iii)a duly executed and acknowledged certificate of Seller of non-foreign status meeting the requirements of Treasury Regulation Section 1.1445-2(b)(2), dated as of the Closing Date; (iv)each of the General Account Advisory Agreements, duly executed by the RIA and the applicable Affiliate of Seller Parent; (v)the Transition Services Agreement, duly executed by Seller Parent or one of its Affiliates. (b)At the Closing, Buyer shall deliver or cause to be delivered: (i)the executed officer’s certificate required pursuant to Section 5.3(c) in form and substance reasonably satisfactory to Seller; (ii)by Wire Transfer to the account of Seller designated pursuant to Section 1.2(c), an amount in cash equal to the Closing Purchase Price; (iii)the Transition Services Agreement, duly executed by Buyer and/or one of its Affiliates. (c)Not less than two Business Days prior to the Closing Date, Seller shall deliver to Buyer Wire Transfer instructions designating the account to which the Closing Purchase Price due to Seller shall be paid by Buyer at the Closing. Section 1.3Closing.The consummation of the purchase and sale of the Shares (the “Closing”) shall take place at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York, at 10:00 a.m., local time, on (a) the first Business Day of the calendar month immediately following the calendar month in which all of the conditions set forth in Article V hereof (other than conditions which relate to actions to be taken at the Closing, but subject to the satisfaction or waiver thereof at the Closing) have been satisfied or waived by the parties entitled to the benefits thereto; provided that, notwithstanding that all of the conditions set forth in Article V hereof (other than conditions which relate to actions to be taken at the Closing, but subject to the satisfaction or waiver thereof at the Closing) may have been satisfied, at the option of Seller, if Seller has complied with its covenant in Section 4.2(a)(iv), the Closing may be delayed until the first Business Day of the calendar month occurring immediately after the calendar month during which Closing would otherwise occur if the Closing Revenue Run-Rate is less than 90% of the Base Revenue Run-Rate, provided, further, that such option may only be exercised one 2 time, or (b) at such other date, time and place as Buyer and Seller shall mutually agree in writing (the date on which the Closing takes place being referred to herein as the “Closing Date”). Section 1.4Net Assets Adjustment. (a)Seller shall prepare (or cause to be prepared) an estimated unaudited consolidated balance sheet of the Company Group as of the close of business on the Business Day immediately prior to the Closing Date, which balance sheet shall be prepared in accordance with the Closing Balance Sheet Principles (the “Estimated Closing Balance Sheet”).Seller shall provide Buyer with a draft of the Estimated Closing Balance Sheet no later than ten Business Days prior to the Closing.Seller and Buyer will in good faith discuss the Estimated Closing Balance Sheet delivered to Buyer and Seller will consider Buyer’s comments on such draft to the extent consistent with the Closing Balance Sheet Principles, provided that such comments are delivered in writing to Seller within three Business Days of Buyer’s receipt of the draft Estimated Closing Balance Sheet.The final version of the Estimated Closing Balance Sheet shall be delivered to Buyer at least two Business Days prior to the Closing Date. (b)As soon as reasonably practicable following the Closing Date, and in no event more than 60 days thereafter, Buyer shall prepare and deliver to Seller an unaudited consolidated balance sheet of the Company Group as of the close of business on the Business Day immediately prior to the Closing Date, which balance sheet shall be prepared in accordance with the Closing Balance Sheet Principles (the “Final Closing Balance Sheet”). (c)Within 60 days after delivery to Seller of the Final Closing Balance Sheet (during which period Buyer shall provide access to such working papers and information of it and its Affiliates and their accountants relating to the preparation of the Final Closing Balance Sheet as may be reasonably requested by Seller and its Affiliates and their respective representatives), Seller may dispute all or a portion of such Final Closing Balance Sheet by giving written notice (a “Notice of Disagreement”) to Buyer setting forth in reasonable detail the basis for any such dispute (any such dispute being hereinafter called a “Disagreement”).The parties shall promptly commence good faith negotiations with a view to resolving all such Disagreements.If Seller does not provide a Notice of a Disagreement to Buyer within the 60-day period set forth in this subsection (c), Seller shall be deemed to have irrevocably accepted the Final Closing Balance Sheet in the form delivered to it by Buyer. (d)If Seller delivers a Notice of Disagreement and Buyer does not dispute all or any portion of such Notice of Disagreement by giving written notice to Seller setting forth in reasonable detail the basis for such dispute within 45 days following the delivery of such Notice of 3 Disagreement (during which period Seller shall provide access to such working papers and information of it and its Affiliates and their accountants relating to the preparation of the Notice of Disagreement as may be reasonably requested by Buyer and its representatives), Buyer shall be deemed to have irrevocably accepted the Final Closing Balance Sheet as modified by Seller in the manner set forth in the Notice of Disagreement. (e)If Buyer shall dispute a Notice of Disagreement by delivery of written notice to Seller within the 45-day period set forth in the preceding subsection (d), and within the 20 days following the delivery to Seller of the notice of such dispute, the parties do not resolve the Disagreement in writing, such Disagreement shall thereafter be referred to the Independent Accounting Firm for a resolution of such Disagreement in accordance with the terms of this Agreement.If any remaining issues in dispute are submitted to the Independent Accounting Firm for resolution, each of Buyer and Seller will be afforded an opportunity to present to the Independent Accounting Firm any material relating to the determination of the matters in dispute and to discuss such matters with the Independent Accounting Firm as the Independent Accounting Firm may request or permit.The Independent Accounting Firm shall act as an expert and not as an arbitrator to calculate the Final Closing Balance Sheet and shall be instructed that its calculation must be made in accordance with the standards and definitions in this Agreement (including the Closing Balance Sheet Principles).Buyer and Seller shall instruct the Independent Accounting Firm that the determinations of such firm with respect to any Disagreement shall be rendered within 30 days after referral of the Disagreement to such firm or as soon thereafter as reasonably possible.The Independent Accounting Firm shall make a determination with respect to any unresolved Disagreement only in a manner consistent with this Section 1.4, and in no event shall the Independent Accounting Firm’s determination of the unresolved Disagreements be for an amount that is outside the range of Buyer’s and Seller’s proposals with respect to each individual Disagreement.Such determinations shall be final and binding upon the parties, and the amount so determined shall be used to complete the Final Closing Balance Sheet.Each of Buyer and Seller shall use its reasonable best efforts to cause the Independent Accounting Firm to render its determination within the 30-day period described in the fourth sentence of this subsection (e), and each shall cooperate with such firm and provide such firm with access to the books, records, personnel and representatives of it and such other information as such firm may require in order to render its determination.The fees and expenses of the Independent Accounting Firm shall be borne by the party whose proposed Final Net Asset amount as reflected in such party’s submission to the Independent Accounting Firm differs the most from the Final Net Asset amount finally determined by the Independent Accounting Firm (or, if such differences of the parties are equal, equally by Buyer and Seller). (f)Promptly after the Final Closing Balance Sheet has been finally determined in accordance with this Section 1.4 (including by means of a deemed acceptance of such documents by Buyer or Seller as provided in subsections (c) and (d) of this Section 1.4), but in no event later than five Business Days following such final determination, (i) if Final Net Assets is greater than the Estimated Net Assets, Buyer shall pay to Seller an amount in cash 4 equal in the aggregate to such difference by Wire Transfer as set forth in written instructions from Seller and (ii) if the Final Net Assets is less than the Estimated Net Assets, Seller shall pay to Buyer an amount in cash equal to such difference by Wire Transfer as set forth in written instructions from Buyer.In any case, the foregoing amount payable shall be accompanied by interest thereon calculated from the Closing Date until the date of payment at the Applicable Rate. (g)The provisions of Section 1.4(e) relating to resolutions of disputes by the Independent Accounting Firm are not intended to and shall not be interpreted to require that the parties refer to such a firm (i) any dispute arising out of a breach by one of the parties of its obligations under this Agreement or (ii) any dispute the resolution of which requires the construction of this Agreement (apart from the mathematical calculation of Final Net Assets and the accounting treatment of components thereof as such treatment affects the calculation of Final Net Assets). (h)The adjustments contemplated by this Section 1.4 shall be the exclusive remedy of the parties with respect to the subject matter hereof and no party shall have any right of recovery under Article VIII with respect thereto. (i)Any payment under this Section 1.4 and under Section 1.5 or Section 1.6 shall be treated as an adjustment to the Purchase Price for any Tax purposes, except as otherwise required by Applicable Law. Section 1.5Certain Post-Closing Client True-Up Payments. (a)In the event that there is a reduction of the Base Purchase Price as a result of the Revenue Run-Rate Adjustment Amount, if (x) any Client who is a party to an Advisory Agreement described in Section 4.2(c)(ii)(A) that requires the “written” consent of such Client to the deemed assignment or continuation of such Advisory Agreement does not provide its written consent on or prior to the Closing Date and such Client continues to accept advisory services provided by the Company Group (or another Affiliate of Buyer) on the date that is 120 days following the Closing Date (such 120 day period, the “True-Up Period”) or (y) any Client communicates an intention to withdraw assets from an account or terminate its Advisory Agreement prior to the Closing but does not actually withdraw all of such assets or terminate its Advisory Agreement prior to the end of the True-Up Period, and, in either case, prior to the end of the True-Up Period such Client does not notify the Company in writing that it has terminated its Advisory Agreement or that it will withdraw such assets from its account or otherwise has not taken affirmative steps to terminate its Advisory Agreement (such steps, if any, to be documented by the Company in reasonable detail), then to the extent that Adjusted Assets Under Management under the applicable Advisory Agreement were not included in the calculation of the Closing Revenue Run-Rate Buyer shall make a payment by Wire Transfer to Seller within five Business Days following the end of the True-Up Period in an amount equal to the additional amount that would have been paid to Seller at the Closing if each such 5 Client had given its written consent on or prior to the Closing Date and all of the Adjusted Assets Under Management under each such Advisory Agreement as of the Closing Revenue Run-Rate calculation date had been included in the calculation of the Closing Revenue Run-Rate. (b)In the event that there is a reduction in the Base Purchase Price as a result of the Revenue Run-Rate Adjustment Amount, if any U.S. Public Fund that is a party to an Advisory Agreement described in Section 4.2(a)(iv) has approved an interim Advisory Agreement in conformity with Rule 15a-4 under the Investment Company Act, to be effective immediately following the Closing Date, but has not obtained shareholder approval as required by Section 4.2(a) in connection with a new Advisory Agreement on or prior to the Closing Date but the shareholders of such U.S. Public Fund approve such new Advisory Agreement prior to the end of the True-Up Period and the amounts placed in escrow pursuant to Rule 15a-4 are released to the RIA, then if the Adjusted Assets Under Management under such Advisory Agreement were not included in the calculation of the Closing Revenue Run-Rate Buyer shall make a payment by Wire Transfer to Seller within five Business Days following the end of the True-Up Period in an amount equal to the additional amount that would have been paid to Seller at the Closing if each such shareholder approval had been obtained on or prior to the Closing Date and the Adjusted Assets Under Management under each such Advisory Agreement as of the Closing Revenue Run-Rate calculation date had been included in the calculation of the Closing Revenue Run-Rate. Section 1.6Performance Fee Payments.No later than twenty Business Days following the date on which the Company Group (or Buyer or its Affiliates on their behalf) receives any of the Performance Fees in respect of any period beginning prior to the Closing (each, a “Performance Fee Calculation Period”), Buyer shall make (or cause to be made) a payment by Wire Transfer to Seller in an amount equal to (a) the total amount of any such Performance Fees for the applicable Performance Fee Calculation Period (net of any Taxes, if any, due with respect to the portion of such fees paid for the period ending on the Closing Date) multiplied by (b) a fraction, the numerator of which is the number of days from (and including) the first day of the applicable Performance Fee Calculation Period until (and including) the Closing Date and the denominator of which is the total number of days in the applicable Performance Fee Calculation Period, and shall provide a calculation of such amount in reasonable detail to Seller together with such payment.Any such payments in respect of the same Performance Fee Calculation Period may be aggregated so that a single payment is made to Seller.Notwithstanding the foregoing, the amount of any such payment shall be reduced to the extent that the applicable Performance Fees in respect of performance periods ending on or prior to the Closing Date are accrued on the Final Closing Balance Sheet (and, in the event of a Disagreement as to the amount of any such accrual, the portion of such payment that relates to such Disagreement shall be made no later than five Business Days following the final termination date determined under Section 1.4(f)).Buyer acknowledges and agrees that, prior to the Closing, with the prior written consent of Buyer (such 6 consent not to be unreasonably withheld), Seller may cause the Company Group to assign to Seller or one of its Affiliates the right of the Company Group to any such payment; provided, that, such assignment does not result in any adverse financial or other consequences to Buyer.In the event that such assignment is not possible or otherwise as may be reasonably requested by Seller, Buyer and Seller agree to cooperate in good faith to structure the payments contemplated by this Section 1.6 in a manner that is mutually tax efficient. Section 1.7Post-Closing Purchase Price Adjustment.No later than 10 Business Days following the occurrence of a Purchase Price Adjustment Event, Seller shall pay by Wire Transfer to Buyer an amount in cash equal to the Purchase Price Adjustment Payment Amount in respect of the applicable Purchase Price Adjustment Event. Section 1.8Certain Post-Closing Payments.No later than 30 days following the end of a Measurement Period, to the extent a payment is otherwise due, Seller Parent or Buyer (as applicable) shall pay to the other Person by Wire Transfer an amount in cash equal to the Buyer Measurement Period Payment (in the case of a payment by Seller Parent) or the Seller Parent Measurement Period Payment (in the case of a payment by Buyer) for the Measurement Period in question; provided that this Section 1.8 shall be void and of no further force or effect and all payment obligations hereunder shall cease at such time as (a) a Client (as defined in the applicable General Account Advisory Agreement) terminates its General Account Advisory Agreement where such termination does not trigger the payment of a Purchase Price Adjustment Payment Amount or (b) the Adviser (as defined in the applicable General Account Advisory Agreement) terminates any General Account Advisory Agreement. ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER Except as set forth in a correspondingly labeled section of the written disclosure schedule delivered by Seller to Buyer on or prior to the date of this Agreement (the “Seller Disclosure Schedule”) (it being agreed that any matter disclosed in any section or subsection of the Seller Disclosure Schedule shall be deemed disclosed in any other section or subsection to the extent that such information is reasonably apparent to be so applicable to such other section or subsection), Seller Parent and Seller hereby jointly and severally represent and warrant to Buyer as follows: Section 2.1Organization.Each of Seller Parent and Seller is a corporation duly organized and validly existing under the laws of the State of Indiana.The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware.The Company has the requisite corporate power and authority necessary to carry on its business as it is now being conducted and to own, lease and operate all of its properties and assets. 7 The Company is duly licensed or qualified to do business and in good standing in each jurisdiction in which the nature of the business conducted by it or the character or location of the properties and assets owned, leased or operated by it makes such qualification or licensing necessary under Applicable Law, except where the failure to be so licensed, qualified or in good standing would not, individually or in the aggregate, reasonably be expected to be material to the Company Group, taken as a whole.Seller has provided or made available to Buyer prior to the date hereof in the on-line and/or physical data-rooms established by Seller in connection with the transactions contemplated by this Agreement (collectively, the “Data Rooms”) true and complete copies of the Organizational Documents of each member of the Company Group, all as in effect on the date hereof. Section 2.2Authority.Each of Seller Parent and Seller has all requisite corporate power and authority to execute and deliver this Agreement and the Ancillary Agreements to which it is (or will be) a party, to perform its obligations hereunder and thereunder and to consummate the transactions contemplated hereby and thereby.The execution, delivery and performance by Seller Parent and Seller of this Agreement and each Ancillary Agreement to which it is a party has been, and the consummation by it of the transactions contemplated hereby and thereby has been, duly and validly authorized and approved by all required actions on the part of Seller Parent and Seller.This Agreement and each Ancillary Agreement to which Seller Parent or Seller is a party has been (or, in the case of any such Ancillary Agreement to be executed and delivered after the date hereof, will be) duly and validly executed and delivered by it and (assuming due authorization, execution and delivery by Buyer) this Agreement and each Ancillary Agreement to which Seller Parent or Seller is a party constitutes (or, in the case of any such Ancillary Agreement to be executed and delivered after the date hereof, will constitute) legal, valid and binding obligations of Seller Parent and/or Seller (as applicable), enforceable against Seller Parent and/or Seller (as applicable) in accordance with their respective terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium and similar laws affecting creditors’ rights and remedies generally and except as the availability of equitable remedies may be limited by equitable principles of general applicability. Section 2.3No Violation.Except as set forth in Schedule 2.3 of the Seller Disclosure Schedule or Section 2.4 hereof, neither the execution, delivery or performance of this Agreement or the Ancillary Agreements to which it is a party, nor the consummation by Seller Parent and Seller of the transactions contemplated hereby or thereby, will, with or without the giving of notice, the termination of any grace period or both:(i) violate, conflict with, or result in a breach or default under any provision of the Organizational Documents of Seller Parent, Seller or any member of Company Group; (ii) violate any Applicable Law; (iii) result in a violation or breach by Seller Parent, Seller or any member of the Company Group of, conflict with or constitute (with or without due notice or lapse of time or both) a default (or give rise to any right of termination, 8 cancellation, payment, acceleration or guaranteed rights or entitlements) under any Contract to which Seller Parent, Seller or any member of the Company Group is a party or by which Seller Parent, Seller or any member of the Company Group or any of its properties or assets are bound, or (iv) result in the creation of any Encumbrances (other than Permitted Encumbrances) upon any of the Shares or on any properties or assets of any member of the Company Group, except for, in the case of clauses (ii), (iii) and (iv) of this Section 2.3, any violation, breach, conflict, default or right of termination, cancellation, payment, acceleration, guaranteed rights or entitlements or creation of any Encumbrances that, individually and in the aggregate, would not reasonably be expected to impair or materially delay the ability of Seller Parent or Seller to perform its obligations hereunder or thereunder or have a Company Material Adverse Effect. Section 2.4Consents and Approvals.Except (a) as required under the HSR Act, (b) as set forth in Schedule 2.3 of the Seller Disclosure Schedule, (c) for the Client consents described in Section 4.2 and (d) for those consents, approvals, filings and registrations the failure to obtain or make would not be material to the Company Group, taken as a whole, none of Seller Parent, Seller or any member of the Company Group is required to obtain any consent, waiver or approval of, or make any filing, notification or registration with, any Governmental Authority or any third party in connection with the execution and delivery of this Agreement or any Ancillary Agreement to which Seller Parent or Seller is a party or the consummation of the transactions contemplated hereby or thereby. Section 2.5Title; Capital Structure. (a)The authorized capital stock of the Company consists of 1,500,000shares of voting common stock, par value $0.01 per share (the “Company Capital Stock”),and 300,000shares of preferredstock,par value $0.01 per share, of which only the Shares are issued and outstanding.Seller is the sole record and beneficial owner of the Shares free and clear of any Encumbrances.All of the Shares have been duly authorized and validly issued and are fully paid and non-assessable and were not issued in violation of any Equity Rights. (b)There are no authorized, issued or outstanding securities, options, warrants, calls, conversion rights, preemptive or other outstanding rights, rights of first refusal, stock appreciation rights, redemption rights, repurchase rights, “tag-along” or “drag-along” or other similar rights, agreements, arrangements, undertakings or commitments of any kind (“Equity Rights”) (i) obligating Seller Parent, Seller or any member of the Company Group to issue, deliver, redeem, purchase or sell, or cause to be issued, delivered, redeemed, purchased or sold any Company Capital Stock or any other ownership interests in any member of the Company Group or any securities or obligations convertible, exercisable or exchangeable into or exercisable for any Company Capital Stock or any other ownership interests in any member of the Company Group, (ii) giving 9 any Person a right to subscribe for or acquire any Company Capital Stock or any other ownership interests in any member of the Company Group or (iii) obligating Seller Parent, Seller or any member of the Company Group to issue, grant, adopt or enter into any such Equity Right.There are no bonds, debentures, notes or other Indebtedness of Seller Parent, Seller or any member of the Company Group that grants to a third party the right to vote or consent (or, convertible into, or exchangeable for, securities having the right to vote or consent) on any matters related to the transactions contemplated hereby.There are no voting trusts, irrevocable proxies or other Contracts to which Seller Parent, Seller or any member of the Company Group is a party or is bound with respect to the voting or consent of any shares of Company Capital Stock or the equity interests of any member of the Company Group. Section 2.6Subsidiaries.Each Subsidiary of the Company is listed in Schedule 2.6 of the Seller Disclosure Schedule, along with its form and jurisdiction of organization, the jurisdictions, if any, in which it is qualified to do business, the number of shares of its authorized capital stock, the number and class of shares thereof duly issued and outstanding and (other than in the case of Delaware Investments U.S., Inc. (“DIUS”), for which the following information shall be set forth in the Letter Agreement) the names of all stockholders or other equity owners and the number of shares of stock owned by each stockholder or the amount of equity owned by each equity owner (subject, in the case of DIUS, to changes resulting from issuances described in Schedule 4.1 of the Seller Disclosure Schedule and repurchases, forfeitures and other transfers contemplated by the DIUS Incentive Compensation Plans set forth in Schedule 2.16(a) of the Seller Disclosure Schedule and/or DIUS’s constituent documents).Each such Subsidiary is duly organized and validly existing and in good standing under the laws of its jurisdiction of organization.Each such Subsidiary has the requisite company, partnership or corporate (as applicable) power and authority to carry on its business in the manner as it is now being conducted and to own, lease and operate all of its properties and assets, except where the failure to have such power and authority, individually or in the aggregate, would not reasonably be expected to be material to the Company Group, taken as a whole.Each such Subsidiary is duly licensed or qualified to do business and is in good standing in each jurisdiction in which the nature of the business conducted by it or the character or location of the properties and assets owned, leased or operated by it makes such qualification or licensing necessary under Applicable Law, except where the failure to be so licensed, qualified or in good standing would not, individually or in the aggregate, reasonably be expected to have a Company Material Adverse Effect.The Company owns, directly or indirectly, all of the issued and outstanding company, partnership or corporate interests, as applicable, in its Subsidiaries (other than DIUS), free and clear of any Encumbrances.All of the issued and outstanding shares of capital stock of DIUS are owned by the Persons, and in the amounts, set forth in the Letter Agreement (subject to changes resulting from issuances described in Schedule 4.1 of the Seller Disclosure Schedule and repurchases, forfeitures and other transfers contemplated by the DIUS Incentive Compensation Plans set forth in Schedule 2.16(a) of the Seller 10 Disclosure Schedule and/or DIUS’s constituent documents), in the case of such shares owned by DMH Corp., free and clear of any Encumbrances.All of the issued and outstanding interests in such Subsidiaries are duly authorized, validly issued fully paid and non-assessable. Section 2.7Company Financial Statements; No Undisclosed Liabilities. (a)Attached to the Letter Agreement are true and complete copies of (i) the audited consolidated balance sheets of the Company Group as of December 31, 2008 (the “Company Balance Sheet”), December 31, 2007 and December 31, 2006 and the related audited consolidated statements of income, changes in shareholders’ equity and cash flows for the fiscal years ended December 31, 2008, December 31, 2007 and December 31, 2006 and (ii) an unaudited consolidated balance sheet of the Company Group as of June 30, 2009 (the “Unaudited Company Balance Sheet”) and related unaudited consolidated statement of income for the six month period ended June 30, 2009 (the financial statements referred to in clauses (i) and (ii), collectively, the “Company Financial Statements”).The balance sheets referred to in the previous sentence present fairly in all material respects the financial position of the Company Group as of the dates thereof, and the other financial statements referred to in this Section 2.7 present fairly in all material respects the results of the operations and cash flows of the Company Group for the respective fiscal periods therein set forth, in each case in accordance with GAAP consistently applied (except as expressly indicated in the related notes thereto), subject, in the case of the unaudited financial statements, to normal recurring year-end adjustments and the absence of notes. (b)There are no material liabilities or material obligations of the Company Group of any kind whatsoever, whether known or unknown, accrued, contingent, absolute, determined, determinable or otherwise other than (i) obligations and liabilities expressly contemplated by or in connection with this Agreement or the transactions contemplated hereby or set forth in the Seller Disclosure Schedule, (ii) as and to the extent disclosed or reserved against in the Unaudited Company Balance Sheet or referred to in the notes thereto, or (iii) obligations or liabilities incurred since June 30, 2009 in the ordinary course of business consistent with past practice that, individually or in the aggregate, have not had and would not reasonably be expected to have a Company Material Adverse Effect. Section 2.8Absence of Certain Changes. (a) Since the date of the Company Balance Sheet and through the date hereof, (i) each member of the Company Group has conducted its business in the ordinary course consistent with past practice in all material respects, (ii) there has not been any event, change, occurrence or circumstance that, individually or in the aggregate with any such events, changes, occurrences or circumstances, has had or would reasonably be expected to have a Company Material Adverse Effect and (b) since the date of the Unaudited Company Balance Sheet and through the date hereof, neither Seller or 11 Seller Parent (solely in respect of the Company Group) nor any member of the Company Group has taken any action that if proposed to be taken after the date hereof, would be prohibited under Section 4.1. Section 2.9Material Contracts. (a)Schedule 2.9(a) of the Seller Disclosure Schedule contains a true and complete list of all Material Contracts (other than Affiliate Agreements and Leases) in existence on the date hereof.The Company has made available or provided to Buyer prior to the date hereof in the Data Rooms true and complete copies of all written Material Contracts (other than the redaction of the Client name and fee rate information from Advisory Agreements, solicitor agreement and Logan Circle Agreements), including all amendments, modifications and supplements thereto as in effect as of the date of this Agreement.There are no oral Material Contracts. (b)Each Material Contract is in full force and effect and is the legal, valid and binding obligation of the Company Group member that is a party thereto and, to the Knowledge of Seller, of each other party thereto, enforceable in accordance with its terms subject to applicable bankruptcy, insolvency, reorganization, moratorium and similar laws affecting creditors’ rights and remedies generally and except as the availability of equitable remedies may be limited by equitable principles of general applicability.No member of the Company Group is in material default under any Material Contract, nor, to the Knowledge of Seller, is any other party to any Material Contract in material breach of or material default thereunder.No condition or event exists which with the giving of notice or the passage of time, or both would constitute a material violation of or material default under a Material Contract by the Company Group member that is a party thereto or, to the Knowledge of Seller, any other party thereto.Prior to the date hereof, no party to any Material Contract has delivered to any member of the Company Group a written notice of termination with respect thereto, and no party has given written notice to any member of the Company Group of any significant dispute with respect to any Material Contract. (c)The material rights and obligations of the Broker-Dealer under each selling agreements listed on Schedule 2.9(a) of the Seller Disclosure Schedule do not differ from the material rights and obligations of the Broker-Dealer contained in the form of selling agreement made available in the Data Rooms, other than such differences that, individually or in the aggregate, would not reasonably be expected to be material to the Company Group, taken as a whole.The material rights and obligations of the Company Group under each of the Dual Wrap Account Advisory Agreements listed on Schedule 2.9(a) of the Seller Disclosure Schedule (with each of the counterparties listed on Annex N of the Letter Agreement) do not differ from the material rights and obligations of the Company Group contained in the form of Dual Wrap Account Advisory Agreement made available in the Data Rooms, other than such differences that, individually or in the aggregate, would not reasonably be expected to be material 12 to the Company Group, taken as a whole.The material rights and obligations of the Company Group under each of the “soft dollar” Contracts listed as items F, N, S, T and R under item 289 on Schedule 2.9(a) of the Seller Disclosure Schedule do not differ from the material rights and obligations of the Company Group contained in the other “soft dollar” Contract listed under item 289 on Schedule 2.9(a) of the Seller Disclosure Schedule, other than such differences that, individually or in the aggregate, would not reasonably be expected to be material to the Company Group, taken as a whole. Section 2.10Base Revenue Run-Rate Schedule. Schedule 2.10(a) of the Seller Disclosure Schedule sets forth: (a) a true and complete list, as of the Base Date, of the name of each Client (other than any Excluded Client); (b) the Adjusted Assets Under Management for each such Client as of 4:00 p.m. New York time on the Base Date; (c) the investment advisory, investment management or subadvisory fee payable to the Company Group by each such Client (or, if different, each account of each such Client) (the “Monthly Fees”) for the calendar month in which the Base Date falls; (d) a calculation of the Revenue Run-Rate for all accounts of all such Clients as of the Base Date (the "Base Revenue Run-Rate"); (e) a calculation of the effective gross revenue run rate (the “Fee Rate”) derived from the Monthly Fees described in clause (c); and (f) the amount deducted, waived or reimbursed directly by or on behalf of a Client from the fee otherwise payable by such Client to a member of the Company Group for the month of the Base Date, including any Revenue Sharing Arrangement, fee or expense waiver, rebate or cap or reimbursement obligation. Section 2.11Public Funds. (a)Schedule 2.10(a) of the Seller Disclosure Schedule notes each Client therein that is a U.S. Public Fund or UCIT.Each U.S. Sponsored Fund is, and all times required under Applicable Law has been, duly registered with the SEC as an investment company under the Investment Company Act.As of the date hereof, members of the Company Group do not provide any advisory services pursuant to Advisory Agreements to any Clients with aggregated net assets exceeding $50,000,000 that are excepted from the definition of investment company under Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act (which Clients, for the avoidance of doubt, shall not include any Client that is a UCIT). (b)Each Advisory Agreement with a Public Fund has been duly approved, continued and at all times has been in compliance in all material respects with Applicable Law.Each such Advisory Agreement has been performed in all material respects by the applicable member of the Company in accordance with its terms and Applicable Law.To the Knowledge of Seller, there is no Proceeding pending or threatened against any Public Fund that would reasonably be expected to have a Fund Material Adverse Effect. (c)Each Public Fund that is a juridical entity is duly organized, 13 validly existing and, with respect to entities in jurisdictions that recognize the concept of “good standing,” in good standing under the laws of the jurisdiction of its organization and has the requisite corporate, trust, company or partnership power and authority to own its properties and to carry on its business as currently conducted, and is qualified to do business in each jurisdiction where it is required to be so qualified under Applicable Law, except where any failure to be so duly organized, validly existing, in good standing, licensed or qualified or to have such power would not, individually or in the aggregate, reasonably be expected to have a Fund Material Adverse Effect. (d)Each Public Fund is, and has since January1, 2006, operated in compliance (i) with Applicable Law and (ii) with its respective investment objectives, policies and restrictions, as set forth in the applicable prospectus and registration statement for such Fund, except where any failure to be in compliance would not, individually or in the aggregate, reasonably be expected to have a Fund Material Adverse Effect.Since January 1, 2006, each Public Fund has filed all material Regulatory Documents in compliance with Applicable Law in all material respects.Since January 1, 2006, no applicable prospectus and registration statement of any Public Fund contained, as of its filing date or effective date, any untrue statement of material fact or omitted to state a material fact necessary in order to make the statements made therein, in light of the circumstances in which such statements were made, not misleading.No such prospectus or registration statement is currently subject to any stop order or similar order restricting its use. (e)The shares or units of each Public Fund (i) have been issued and sold in compliance with Applicable Law and (ii) are qualified for public offering and sale in each jurisdiction where offers are made to the extent required under Applicable Law, except where any failure to be in compliance or qualified would not, individually or in the aggregate, reasonably be expected to have a Fund Material Adverse Effect. (f)The audited balance sheet of each Public Fund as of each such Public Fund’s most recently completed fiscal year and the related other financial statements for such most recently completed fiscal year (i) have been prepared in accordance with GAAP (or, in the case of a UCIT, such other applicable generally accepted accounting principles), and (ii) present fairly in all material respects the financial position and other financial results of such Public Fund at the dates and for the periods stated therein.There are no material liabilities or material obligations of any Public Fund of any kind whatsoever, whether known or unknown, accrued, contingent, absolute, determined, determinable or otherwise other than (i) liabilities or obligations to the extent reserved against in the balance sheet of such Public Fund or referred to in the notes thereto contained in the most recent annual or semi-annual report filed by the Public Fund prior to the date hereof with the SEC, or (ii) liabilities or obligations incurred in the ordinary course of business consistent with past practice since the date of the Public Fund’s applicable report referenced in clause 14 (i) above that have not had and would not reasonably be expected to have a Fund Material Adverse Effect. (g)For all taxable years since its inception, each U.S. Sponsored Fund has elected to be treated as, and has qualified to be classified as, a regulated investment company taxable under Subchapter M of Chapter 1 of the Code.Each Public Fund has timely filed all Tax Returns required to be filed by it with any Taxing Authority and all such Tax Returns are true, correct and complete in all material respects.Each Public Fund has timely paid, and withheld and remitted or paid over to the appropriate Taxing Authority, all Taxes required to be paid by it, or withheld and paid over, whether or not shown on such Tax Returns.In all taxable years since its inception, each U.S.
